department of the treasury internal_revenue_service washington d c date cc dom fs fi p uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject joel e helke chief cc dom fs fi p internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend bank year year year year year date date date issue whether under a valid conformity_election loans classified as substandard or doubtful for bank regulatory purposes and charged to a specific allowance qualify as deductible bad_debts conclusion no only loans that are classified as loss assets for regulatory purposes qualify as deductible bad_debts under a valid conformity_election see sec_1_166-2 facts bank is a thrift regulated by the office of thrift supervision ots bank made a valid conformity_election pursuant to sec_1_166-2 for year on date the ots issued to bank an express_determination_letter for purposes of satisfying reg sec_1_166-2 and sec_1_166-2 in that letter the ots concludes that as of the date of the last regulatory examination on date bank maintained and applied loan loss classification standards that were consistent with regulatory standards regarding loan charge-offs for regulatory purposes bank classifies its loans as substandard doubtful or loss according to the examining agent bank has established a specific allowance for loans classified as either substandard doubtful or loss for tax purposes for year and year bank claimed bad_debt deductions for all loans charged to this reserve as a result bank claimed bad_debt deductions not only with respect to loss loans but also loans classified as either substandard or doubtful on date the ots issued to bank a confirmation letter concerning charge- offs taken for year through year the ots confirmed that certain charge-offs and specific reserves would have been required by the ots had bank not already recognized the deduction from income in the letter the ots added that it considers a specific reserve to be the equivalent of a charge-off bank received no such letter for year or year law and analysis in general if a bank makes a valid conformity_election a debt is conclusively presumed to be worthless in whole or in part during that year if the debt is charged off in whole or in part for regulatory purposes pursuant to a specific order of the bank’s supervisory authority see sec_1_166-2 alternatively a debt is conclusively presumed to be worthless in whole or in part during that year if the charge-off corresponds to the bank’s classification of the debt in whole or in part as a loss asset id here there is no evidence that the ots specifically ordered bank to charge off loans for year or year therefore the first prong of the above test is not satisfied accordingly to qualify for the conclusive_presumption bank must show that a loan was classified as a loss asset to the extent of the charge-off a loss asset is defined to mean a debt that is assigned to a class that corresponds to a loss asset classification under standards set forth by the appropriate regulatory authority see reg sec_1_166-2 in drafting the conformity_election regulations the drafters clearly rejected the request to extend the conclusive_presumption to debts that were classified as either substandard or doubtful see t d 1992_1_cb_95 and t d 1993_2_cb_73 in the case of thrifts the term charge-off includes the establishment of a specific allowance for loan losses in the amount of percent of the portion of a debt classified as a loss reg sec_1_166-2 this provision of the regulations was added to clarify that the term charge off as it pertains to banks regulated by the ots includes the establishment of specific allowances for loan losses although the establishment of a specific allowance will satisfy the charge-off requirements of reg sec_1_166-2 the loans charged to a specific allowance must meet the standards of a loss asset under reg sec_1_166-2 to qualify for a conclusive_presumption of worthlessness a loan classified as substandard or doubtful and charged to a specific allowance will not meet the standards of a loss asset and thus is not deductible in the instant case bank claimed a bad_debt deduction for all loans charged to a specific allowance these included loans classified as substandard doubtful or loss assets the fact that bank charged loans classified as substandard and doubtful to a specific allowance does not cause these loans to be reclassified as loss loans accordingly to the extent that bank claimed bad_debt deductions for loans classified as substandard or doubtful regardless of the fact that these loans were charged to a specific allowance the deductions should be denied case development hazards and other considerations the examining agents should confirm that bank established only a single reserve to which it charged substandard doubtful and loss loans it would be helpful to know whether bank had ever established a practice of charging substandard loans to a substandard allowance or doubtful loans to a doubtful allowance in addition the examining agents should verify that the ots had not issued a specific order to bank to charge off any portion of the loans classified as substandard or doubtful for the years in issue if you have any further questions please call
